DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on September 2, 2021 were received and fully considered. No claims were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 13 follows.
Regarding claim 13, the claim recites a system. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...compare at least one of the CV responses to predefined reference CV response information; and determine, based on the comparing, if at least one of the CV responses represent a CV response deviation relative to the reference CV response information.”


Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a computer processor;

a computer memory in communication with the processor; a display in communication with the processor; a physiological sensor in communication with the processor, wherein the processor, display and sensor are configured to:

display sets of information sequentially in time to be read aloud by the human, wherein each set of information is configured to serve as a physiological micro challenge to the human when read aloud, and wherein on average the size of the information in each set of information increases over time thereby increasing the intensity of the micro challenges;

measure a sequence of cardiovascular (CV) responses of the human to each of the physiological micro challenges during a session, each of the CV responses associated in time with the reading aloud of one of the sets of information...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps do not automatically Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Dependent claim 14 recites additional limitations “the determining involves determining if one or more of the measured CV responses indicates a CV response deviation in the form of a heart beat scale CV abnormality that emerged during the session of measured CV responses, wherein the CV abnormality is abnormal relative to a reference heart beat scale CV response in the reference CV response information,” which merely further limit the judicial exception and thus do not integrate the claimed invention, when consideration as an ordered combination, into a practical application.
Dependent claim 15 recites additional limitations “the heart beat scale CV abnormality is at least one of a blood pressure alternans or premature ventricular contractions (PVC),” which merely further limit the judicial exception and thus do not integrate the claimed invention, when consideration as an ordered combination, into a practical application.
Dependent claim 16 recites additional limitations “the measuring a CV response to a given physiological micro challenge involves measuring the CV response spanning a read aloud interval, where a read aloud interval is the time period during which the set of information corresponding to the given micro challenge is read aloud, and wherein the determining involves determining if there is a CV response deviation in the form of an abnormality in the way in which the read aloud interval CV responses of the human change during the session of measured CV responses, where the change is abnormal relative to reference read aloud interval CV response change information,” which merely 
Dependent claim 17 recites additional limitations “the determining involves determining if there is a CV response deviation in the form of an average incremental or decremental change in a CV characteristic during the session of measured CV responses that is abnormal relative to reference change information for the CV characteristic,” which merely further limit the judicial exception and thus do not integrate the claimed invention, when consideration as an ordered combination, into a practical application.
Dependent claim 18 recites additional limitations “the average incremental or decremental change in a CV characteristic includes at least one of a progressive relative tachycardia and a blood pressure progressive hypertension,” which merely further limit the judicial exception and thus do not integrate the claimed invention, when consideration as an ordered combination, into a practical application.
Dependent claim 19 recites additional limitations “measure CV responses of the human during breathe-in intervals that interspace read aloud intervals during which the sets of information are read aloud,” which pertains to insignificant pre-solution activity and does not integrate the claimed invention, when considered as an ordered combination, into a practical application.
Therefore, claims 13-19 are not patent eligible under 35 USC 101.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 13-19 are allowable over the prior art for the reasons set forth in the previous office action.
Claims 13-19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue that the additional limitations (with specific regards to the display step) integrates the identified judicial exception into a practical application. Applicant goes on to argue that this manner of displaying information sequentially in time to be read aloud is not well-understood, routine and conventional in the field. Examiner respectfully disagrees and maintains that the display step amounts to post-solution activity, which does not integrate the identified judicial exception into a practical application. See MPEP 2106.05(g). For these reasons, the 35 USC 101 rejections are .

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791